 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SADEGH POOZESH, et al.,                           No. 1:19-cv-01466-LJO-SKO
12                       Plaintiffs,                    ORDER DIRECTING THE CLERK TO
                                                        TERMINATE PLAINTIFFS SADEGH
13           v.                                         POOZESH, KIANDOKHT BASHIRI, JOHN
                                                        DOE, JANE DOE, HAMID BAKHTEYAR,
14    MICHAEL R. POMPEO, et al.,                        AND SEYEDE SOHEYLA TALEBI
                                                        NOUSHIRVANI
15                       Defendants.
                                                        (Doc. 28)
16

17

18          On December 15, 2019, Plaintiffs Sadegh Poozesh, Kiandokht Bashiri, John Doe, Jane Doe,

19   Hamid Bakhteyar, and Seyede Soheyla Talebi Noushirvani (“Dismissal Plaintiffs”) filed a Notice

20   of Voluntary Dismissal, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), in which they

21   voluntarily dismiss, without prejudice, all claims as to those Plaintiffs in the complaint. (Doc. 28.)

22          In relevant part, Rule 41(a)(1)(A) provides as follows:

23          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
24
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
25          appeared.

26   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
28
 1   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2   F.3d 688, 692 (9th Cir. 1997).

 3            Dismissal Plaintiffs filed their notice before Defendants served either an answer or a motion

 4   for summary judgment. As such, Dismissal Plaintiffs have voluntarily dismissed their claims

 5   without prejudice and this case has automatically terminated as to Dismissal Plaintiffs. Fed. R.

 6   Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to TERMINATE Plaintiffs

 7   Sadegh Poozesh, Kiandokht Bashiri, John Doe, Jane Doe, Hamid Bakhteyar, and Seyede Soheyla

 8   Talebi Noushirvani.

 9            This case shall remain OPEN pending resolution of the remaining Plaintiffs’ claims against

10   Defendants.

11
     IT IS SO ORDERED.
12

13   Dated:     December 17, 2019                                  /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
